Action to recover for personal injuries sustained by plaintiff while employed as a seaman on defendant’s yacht. Appeal from judgment in favor of plaintiff in the sum of $10,166.10. Judgment reversed on the facts and a new trial granted, costs to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce to $7,500 the amount of the verdict rendered in his favor; in *855which event the judgment, as so reduced, is unanimously affirmed, without costs. We are of opinion that the damages awarded were excessive. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.